UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-02742) Exact name of registrant as specified in charter:	Putnam Equity Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2012 Date of reporting period:	February 29, 2012 Item 1. Schedule of Investments: Putnam Equity Income Fund The fund's portfolio 2/29/12 (Unaudited) COMMON STOCKS (89.9%) (a) Shares Value Aerospace and defense (2.6%) Embraer SA ADR (Brazil) 272,800 $8,200,368 Honeywell International, Inc. 116,400 6,933,948 L-3 Communications Holdings, Inc. 93,240 6,550,110 Northrop Grumman Corp. (S) 1,250,990 74,821,712 Auto components (1.7%) Autoliv, Inc. (Sweden) 263,940 17,578,404 TRW Automotive Holdings Corp. (NON) 991,680 45,359,443 Automobiles (1.2%) Ford Motor Co. (NON) 3,694,140 45,733,453 Beverages (1.2%) Coca-Cola Enterprises, Inc. 1,509,100 43,612,990 Biotechnology (0.2%) Dendreon Corp. (NON) (S) 584,900 6,585,974 Capital markets (3.0%) Charles Schwab Corp. (The) 359,000 4,982,920 State Street Corp. 2,443,980 103,209,275 Chemicals (1.5%) Ashland, Inc. (S) 695,660 44,216,150 LyondellBasell Industries NV Class A (Netherlands) 212,000 9,154,160 Commercial banks (4.1%) Popular, Inc. (Puerto Rico) (NON) 4,083,805 7,759,230 Wells Fargo & Co. 4,485,940 140,365,063 Commercial services and supplies (0.9%) Avery Dennison Corp. (S) 1,095,090 33,400,245 Communications equipment (2.3%) Cisco Systems, Inc. 4,217,450 83,842,906 Tellabs, Inc. 272,060 1,077,358 Computers and peripherals (1.7%) Hewlett-Packard Co. 470,100 11,898,231 SanDisk Corp. (NON) (S) 1,002,190 49,568,317 Diversified financial services (1.9%) JPMorgan Chase & Co. 1,788,200 70,168,968 Diversified telecommunication services (1.1%) Verizon Communications, Inc. 1,016,070 38,722,428 Electric utilities (0.9%) NV Energy, Inc. 1,769,430 27,744,662 Pepco Holdings, Inc. (S) 293,650 5,708,556 Food and staples retail (1.5%) CVS Caremark Corp. (S) 1,204,200 54,309,420 Health-care equipment and supplies (2.2%) Baxter International, Inc. 917,700 53,345,901 Covidien PLC (Ireland) 532,825 27,840,106 Health-care providers and services (3.4%) Aetna, Inc. 953,910 44,604,832 CIGNA Corp. 1,122,700 49,522,297 Coventry Health Care, Inc. (NON) 105,800 3,458,602 Lincare Holdings, Inc. (S) 960,980 25,811,923 Household durables (0.6%) Jarden Corp. (S) 661,760 23,340,275 Household products (2.1%) Energizer Holdings, Inc. (NON) (S) 317,230 24,252,234 Kimberly-Clark Corp. 723,870 52,755,646 Independent power producers and energy traders (1.6%) AES Corp. (The) (NON) 4,341,870 58,875,757 Calpine Corp. (NON) 63,900 978,309 Industrial conglomerates (1.3%) Tyco International, Ltd. 883,030 45,758,615 Insurance (8.4%) Aflac, Inc. 481,630 22,757,018 Assured Guaranty, Ltd. (Bermuda) 548,471 9,214,313 Berkshire Hathaway, Inc. Class B (NON) 126,000 9,884,700 Everest Re Group, Ltd. 135,160 11,873,806 Hartford Financial Services Group, Inc. (The) 850,230 17,608,263 MetLife, Inc. 1,861,070 71,744,249 PartnerRe, Ltd. 466,450 29,591,588 Prudential Financial, Inc. 655,660 40,100,166 Validus Holdings, Ltd. 2,028,790 61,857,807 XL Group PLC 1,537,911 31,988,549 IT Services (0.1%) Western Union Co. (The) 244,400 4,269,668 Leisure equipment and products (2.0%) Hasbro, Inc. (S) 1,328,900 46,936,748 Mattel, Inc. 758,310 24,599,576 Life sciences tools and services (0.7%) Thermo Fisher Scientific, Inc. (NON) 439,900 24,907,138 Machinery (1.2%) Eaton Corp. 332,830 17,370,398 Ingersoll-Rand PLC (S) 173,170 6,906,020 Timken Co. 399,900 20,954,760 Media (8.1%) Comcast Corp. Special Class A (S) 3,149,350 90,039,917 Interpublic Group of Companies, Inc. (The) 8,553,970 100,252,528 McGraw-Hill Cos., Inc. (The) 499,670 23,254,642 News Corp. Class A 722,100 14,348,127 Time Warner, Inc. (S) 1,764,790 65,667,836 Metals and mining (0.9%) Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) (S) 698,500 29,728,160 Nucor Corp. 44,000 1,915,320 Multi-utilities (0.7%) Ameren Corp. 747,600 23,975,532 Office electronics (1.3%) Xerox Corp. 5,596,760 46,061,335 Oil, gas, and consumable fuels (14.2%) Apache Corp. (S) 325,580 35,139,849 Exxon Mobil Corp. 314,300 27,186,950 Hess Corp. 703,200 45,651,744 Marathon Oil Corp. 1,336,600 45,297,374 Marathon Petroleum Corp. 1,911,800 79,435,290 Royal Dutch Shell PLC ADR (United Kingdom) 1,245,710 91,048,944 Total SA (France) 2,643,060 147,861,379 Valero Energy Corp. 1,838,300 45,019,967 Paper and forest products (1.6%) International Paper Co. 1,672,010 58,771,152 Personal products (1.1%) Avon Products, Inc. 2,059,610 38,494,111 Pharmaceuticals (5.1%) Johnson & Johnson 257,070 16,730,116 Merck & Co., Inc. 363,600 13,878,612 Pfizer, Inc. 6,810,710 143,705,981 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 275,200 12,331,712 Professional services (1.9%) Dun & Bradstreet Corp. (The) 838,860 69,331,779 Real estate investment trusts (REITs) (1.8%) American Capital Agency Corp. 485,400 14,906,634 Chimera Investment Corp. (S) 3,308,440 10,156,911 CreXus Investment Corp. 129,799 1,447,259 Hatteras Financial Corp. 229,300 6,530,464 MFA Financial, Inc. (S) 4,694,405 34,269,157 Semiconductors and semiconductor equipment (1.1%) Advanced Micro Devices, Inc. (NON) 1,443,900 10,612,665 Applied Materials, Inc. 1,495,300 18,302,472 Lam Research Corp. (NON) 234,910 9,795,747 Software (0.1%) Symantec Corp. (NON) (S) 264,100 4,711,544 Tobacco (1.3%) Philip Morris International, Inc. 554,250 46,290,960 Wireless telecommunication services (1.3%) Vodafone Group PLC ADR (United Kingdom) (S) 1,805,200 48,902,863 Total common stocks (cost $2,855,079,491) CONVERTIBLE PREFERRED STOCKS (6.5%) (a) Shares Value Automobiles (0.7%) General Motors Co. Ser. B, $2.375 cv. pfd. 577,059 $24,633,206 Diversified financial services (1.6%) Citigroup, Inc. $7.50 cv. pfd. 581,416 57,554,370 Electric utilities (2.6%) Great Plains Energy, Inc. $6.00 cv. pfd. 594,547 35,684,711 PPL Corp. $4.375 cv. pfd. 1,090,062 58,438,224 Road and rail (1.0%) Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 3,145,945 36,292,565 IT Services (0.6%) Unisys Corp. Ser. A, 6.25% cv. pfd. 391,215 23,081,685 Total convertible preferred stocks (cost $235,469,079) CONVERTIBLE BONDS AND NOTES (2.2%) (a) Principal amount Value Alliance Data Systems Corp. cv. sr. unsec. notes 4 3/4s, 2014 $19,261,000 $50,295,286 MGIC Investment Corp. cv. sr. notes 5s, 2017 18,271,000 13,748,928 WESCO International, Inc. cv. company guaranty sr. unsec. notes 6s, 2029 6,471,000 15,134,051 Total convertible bonds and notes (cost $52,085,313) INVESTMENT COMPANIES (0.4%) (a) Shares Value Ares Capital Corp. 810,590 $13,512,535 Total investment Companies (cost $12,544,340) SHORT-TERM INVESTMENTS (8.4%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) 286,173,288 $286,173,288 Straight-A Funding, LLC commercial paper with an effective yield of 0.188%, March 27, 2012 $2,250,000 2,249,691 Straight-A Funding, LLC commercial paper with an effective yield of 0.188%, April 16, 2012 16,253,000 16,249,054 Total short-term investments (cost $304,672,033) TOTAL INVESTMENTS Total investments (cost $3,459,850,256) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from December 1, 2011 through February 29, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $3,641,724,288. (b) The aggregate identified cost on a tax basis is $3,464,575,238, resulting in gross unrealized appreciation and depreciation of $557,041,650 and $112,900,706, respectively, or net unrealized appreciation of $444,140,944. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $277,951,577. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $286,173,288, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $5,822 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $190,159,794 and $212,219,216, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies, which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $497,110,949 $— $— Consumer staples 259,715,361 — — Energy 516,641,497 — — Financials 700,416,340 — — Health care 422,723,194 — — Industrials 290,227,955 — — Information technology 240,140,243 — — Materials 143,784,942 — — Telecommunication services 87,625,291 — — Utilities 117,282,816 — — Total common stocks — — Convertible bonds and notes — 79,178,265 — Convertible preferred stocks — 235,684,761 — Investment Companies 13,512,535 — — Short-term investments — 304,672,033 — Totals by level $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Equity Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: April 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: April 27, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: April 27, 2012
